Citation Nr: 1324617	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  09-47 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether the appellant's character of discharge from military service is a bar to VA benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The appellant had military service from October 1980 to June 1983.  His DD Form 214 reflects that the character of his service was under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2009 substantive appeal, the appellant requested a hearing before the Board, sitting at the RO, and that hearing was scheduled to occur in February 2012 at the RO in Decatur, Georgia.  The record indicates that the appellant postponed his hearing.  In January 2013, the RO notified the appellant that he was scheduled to appear at a videoconference hearing before the Board in March 2013, but he failed to appear for that hearing.  In May 2013, the appellant submitted a statement explaining that he was scheduled for a hearing before the Board in early 2012, but that his hearing was postponed due to his incarceration.  He requested that his hearing be rescheduled and provided the Board with an updated mailing address.

Although the appellant did not explain why he failed to appear for the March 2013 hearing, his May 2013 statement indicating that he was incarcerated the prior year and his notification of a new mailing address suggests that he may not have received notice of the January 2013 letter scheduling the March 2013 hearing.  With consideration of the benefit of the doubt and to preserve the appellant's due process rights, the Board concludes that the appellant's claim should be remanded to permit him another opportunity to appear before the Board for a hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge of the Board, sitting at the RO, at the next available opportunity.  Notice of the scheduled hearing must be sent to the appellant's most recent address of record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


